Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J., at suppression hearing; William Donnino, J., at jury trial and sentence), rendered November 26, 1997, convicting defendant of robbery in the second degree and assault in the third degree, and sentencing him to concurrent terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
Defendant’s motion to suppress identification evidence was properly denied. The identification made by the complainant during the canvass of the area was spontaneous and was not the product of police suggestiveness (see, People v Spruill, 232 AD2d 278, lv denied 89 NY2d 946).
Defendant’s sufficiency argument as to the physical injury element of robbery in the second degree is not preserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that this element was satisfied by evidence that the complainant suffered painful injuries to his face and bottom lip that lasted almost two weeks (see, People v Guidice, 83 NY2d 630, 636).
Defendant’s GPL 440.10 motion is not before this Court, leave to appeal from the order denying that motion being denied on grounds of untimeliness of the application.
*135Defendant’s challenge to the legality of his sentence is without merit because it is based on statutory provisions no longer in effect at the time of his crime.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.